Citation Nr: 0610991	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  94-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) with 
the New Jersey National Guard from October 1957 to March 
1958.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1993 
rating decision by the Newark, New Jersey, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
remanded the claim in February 1996 for additional 
development.  In a decision dated in December 1999, the 
Board denied the claim on the merits.

The appellant subsequently appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted into law that redefined the 
obligations of VA with respect to the duty to assist and 
provide notice.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
In January 2001, the CAVC vacated the Board's December 1999 
decision and remanded the matter for consideration of the 
VCAA.  The Board remanded this case to the RO in October 
2001 for further development under the VCAA provisions.  The 
Board remanded the case again in May 2003.


FINDINGS OF FACT

1.  The appellant received treatment for hypertension prior 
to his entry onto ACDUTRA in October 1957; his blood pressure 
was 170/100 on examination immediately after entry into 
service.

2.  The appellant's preexisting hypertension did not increase 
in severity during ACDUTRA; his blood pressure was 122/82 at 
examination for separation from ACDUTRA in March 1958.




CONCLUSION OF LAW

The preexisting hypertension was not aggravated during 
ACDUTRA.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 
C.F.R. § 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant had a period of ACDUTRA from October 1957 to 
March 1958.  The appellant's DD-214 indicates that his 
military occupational specialty was that of medical corpsman.  
No complaints or findings of hypertension were noted on an 
August 1957 pre-enlistment examination.  His civilian 
occupation was listed as an epidemiologist.  Blood pressure 
readings were 126/70 while sitting, 124/68 while lying down, 
and 130/72 while standing.  The appellant was found to be 
qualified for enlistment.  An October 1957 RFA examination 
report notes no complaints or findings of hypertension.  
Blood pressure reading was 170/100.  The appellant was found 
to be qualified for military service.  On a March 1958 
separation report of medical history the appellant reported a 
history of "[h]ypertension for past 6 years on serpasil- 
control dosage himself."  He further reported a history of 
high blood pressure while in a Reserve Officer Training Corps 
(ROTC) program and that he was rejected for military service 
and discharged from ROTC for that reason.  Upon examination, 
blood pressure reading was 122/82.  Diagnosis was history of 
hypertension, well controlled on Serpasil.  The appellant was 
found to be qualified for separation.

The appellant received a Certificate of Disability for 
Discharge from the New Jersey National Guard in August 1959 
due to essential hypertension.  According to the certificate 
of disability for discharge, blood pressure readings were 
220/115, 195/115, and 185/110.  It was recorded that he had 
extreme dizziness and headaches and that lately the headaches 
were more frequent.  It was concluded that the disability had 
existed prior to entry into service and had not been 
aggravated by service.  The report of his discharge from the 
National Guard lists his civilian occupation as an 
epidemiologist with the U.S. Public Health Service.

Thereafter, the appellant's private treatment records 
demonstrate his continued treatment for hypertension treated 
with various anti-hypertensive medications.  A June 1999 VA 
examination report, noting a history of hypertension for over 
thirty years, resulted in an assessment of "history of High 
Blood Pressure dating back 30 years ago currently being 
controlled with medications - Procardia and Corgard."  There 
is no competent medical opinion of record indicating that the 
appellant's hypertension first manifested during his period 
of ACDUTRA, aggravated by his period of ACDUTRA or is 
otherwise related to event(s) during his period of ACDUTRA.

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(24), 1131 (West 2002); 38 C.F.R. § 3.6(a) (2005).  If a 
disability is found to exist prior to service, the question 
becomes one of aggravation.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to, service.  38 C.F.R. § 3.306 (2005).

Initially, it is noted that no service has been verified by 
the service department other than the period of ACDUTRA from 
October 1957 to March 1958.  Therefore, the claim for service 
connection must be adjudicated on the basis of that period of 
service.  Further, since ACDUTRA does not confer "veteran" 
status on the appellant, he is not entitled to the 
presumption of soundness afforded veterans under 38 C.F.R. § 
3.304(b).  Therefore, the question of whether a certain 
disease existed prior to service is not subject to the clear 
and unmistakable evidence standard, but rather, the appellant 
will be given the benefit of the doubt if the evidence is in 
equipoise, that is an approximate balance of negative and 
positive evidence.  38 U.S.C.A. § 5107(b) (West 2002).  If, 
on the other hand, the preponderance of the credible evidence 
weighs against the appellant's claim then it must be denied.

According to his statements and argument of record, the 
appellant categorically denies treatment for hypertension 
prior to his entrance into ACDUTRA.  He alleges that the 
report of history noted in his service medical records is in 
error, and that there is no documentation to corroborate that 
he was treated for hypertension prior to his period of 
ACDUTRA.  He specifically denies taken anti-hypertensive 
medications as noted in the service medical records.  He 
alleges that the blood pressure reading of 122/82 recorded on 
his March 1958 separation examination may be the product of 
evidence tampering.  See Appellant's statement dated December 
22, 1993.  He claims an in-service hospitalization at Clara 
Maas Hospital "for a couple of weeks because of my 
dangerously high blood pressure."  See Appellant statement 
received November 14, 2001.  However, he alternatively 
reported this hospitalization as "several days at the base 
hospital for a severe bronchial and lung condition, for which 
I received antibiotics.  My blood pressure was also very 
elevated."  He further reports that the hospitalization took 
place in 1959.  See VA Form 21-4138 received May 2, 1996.  He 
reports being dropped out of the ROTC program at graduation 
"because I was being molested by a regular Army Officer in 
the program."  He denies spending any significant amount of 
time training as either an epidemiologist or as a medical 
corpsman.

The appellant's attorney has also argued that there is no 
documentation in this case to support a conclusion that 
hypertension pre-existed service or that the appellant had 
ever taken hypertensive medication prior to service or in 
service.  It is argued, citing the holdings in Dolan v. 
Brown, 9 Vet. App. 358 (1996), Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1995), Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) and LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
that the medical examiner conclusion in service does not 
constitute competent medical evidence as "medical examiners 
are required to support their findings with 'competent 
medical evidence.'"  See Brief of Appellant received 
December 2000.  It has also been pointed out, citing Gregory 
v. Brown, 8 Vet. App. 563, 568 (1996), that the diagnosis and 
etiology of hypertension cannot be supported by lay testimony 
but requires competent medical evidence.  Id.  Citing Merck 
Manual of Diagnosis and Therapy 1629 (17th Ed. 1999), the 
attorney provided a definition of hypertension as follows: 
"Hypertension- a common, often asymptomatic disorder 
characterized by elevated blood pressure persistently 
exceeding 140/90mm Hg."  Finally, citing the case of 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), it is 
argued that the appellant has established his status as a 
veteran "within the meaning of 38 C.F.R. § (101(24)."

The controlling case law holds that a medical diagnosis or 
opinion based on an accurate lay account of preservice 
history, without review of contemporaneous clinical evidence 
or recorded history, may constitute competent medical 
evidence.   Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000).  The focus is on whether the medical diagnosis or 
opinion was based upon an accurate factual foundation.  Id.  
See generally Reonal v. Brown, 5 Vet. App. 458 (1993) 
(medical opinion based on an inaccurate factual premise has 
no probative value).  Per the Mercado case cited by the 
appellant's attorney, the appellant cannot achieve "veteran" 
status until the preponderance of the evidence establishes 
that he/she was disabled during active duty for training due 
to a disease or injury incurred or aggravated in the line of 
duty or he was disabled from an injury incurred or aggravated 
during inactive duty training.  Mercado-Martinez, 11 Vet. 
App. at 419.  The veteran is not service connected for any 
disease or disability.

The Board finds that this case rises and falls upon the 
credibility of the appellant's statements of record.  The 
facts establish that the appellant certified under penalties 
of perjury that he was rejected from the ROTC program prior 
to his period of ACDUTRA due to "high blood pressure."  See 
Report of Medical Examination dated March 13, 1958, Questions 
#37 and 38.  He admitted to the accuracy of this statement in 
a December 22, 1995 statement as follows:

"First, I would like to point out that his 
petitioner was an R.O.T.C. candidate for four (4) 
years at the Rutgers University, New Brunswick, 
N.J., under the command of Army Colonel Willett, 
between the years of 1952-1956.  This candidate 
graduated 2nd in class, as cadet Major, after 
attending basic training at Fr. Bragg, N.C., in 
1955.  I was released after basic training because 
I developed hypertension, and in 1956, I was 
denied my commission due to hypertension.."

The appellant again reiterated the accuracy of his pre-
service history in his VA Form 9 received in February 1994 
stating "I was discovered to have hypertension while serving 
under active duty during the summer of 1955, while going 
through basic training at Ft. Bragg, North Carolina.  At that 
time, I was discharged from the ROTC program, due to the 
hypertension, but was inducted two years later, with full 
knowledge of the above scenario with the ROTC."  (emphasis 
original).  Additionally, the appellant reported to his 
examiner upon discharge from ACDUTRA a 6-year history of 
hypertension, and named the specific medication he had been 
prescribed and taking.  

The Board first finds that the appellant is clearly competent 
to report a lay observable fact such as the name of a 
medication he had been prescribed.  38 C.F.R. § 3.159(a)(1) 
(2005);  See generally Bennett v. Brown, 10 Vet. App. 178 
(1997) (a lay person is competent to provide observable facts 
such as the termination date of radiation treatment).  
Second, the Board finds it incredulous that the examiner upon 
his separation from service in March 1958 would have 
manufactured evidence that the appellant had been prescribed 
"serpasil" and/or tampered with evidence with respect to 
the blood pressure reading recorded.

The Board places more probative weight to the lay and medical 
evidence indicated during ACDUTRA than as to the current 
recollections of the appellant.  In this respect, lay and 
medical evidence generated in close proximity to the time of 
discharge from his period of ACDUTRA holds greater value as 
to the onset and treatment for hypertension as compared to 
lay recollections made over four decades following discharge 
from service, and recollections that changed after being 
denied VA compensation benefits.  In addition to being made 
under the penalties of perjury and being very detailed in 
nature, the appellant's report of history in service holds 
more probative weight as it was made in the context of 
seeking a physical examination at the time of his discharge.  
See Lilly's An Introduction to the Law of Evidence, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rationale that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declaring has a strong 
motive to tell the truth in order to receive proper care).  
See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).

On this record, the Board finds that the appellant was 
prescribed Serpasil prior to his entry into service as 
reported by the appellant under the penalties of perjury and 
to the examiner upon his discharge from ACDUTRA.  His initial 
filings with VA are consistent with this finding, and his 
current protestations to the contrary after having his claim 
denied are simply not credible.  The preponderance of the 
evidence establishes that the appellant received treatment 
for hypertension prior to his entry onto ACDUTRA in October 
1957; his blood pressure was 170/100 on examination 
immediately after entry into service.  The preponderance of 
the evidence also establishes that the appellant's 
preexisting hypertension did not increase in severity during 
ACDUTRA; his blood pressure was 122/82 at examination for 
separation from ACDUTRA in March 1958.  The March 1958 
examiner's summary of defects and diagnoses, although couched 
in terms of "History," constitutes a diagnosis in this 
case.  The examiner had available for review the lay history 
reported by the veteran that the Board has deemed accurate, 
the blood pressure reading upon entrance, the inherent 
knowledge of the types of medications used to treat 
hypertension, and the physical findings upon separation.  
Based upon this factual information, the examiner arrived at 
a diagnosis that the hypertension was controlled with 
medication.  A comparison of the blood pressure on 
examination in October 1957 with the findings on discharge 
examination in March 1958 shows a significant improvement in 
the blood pressure readings, and supports the discharge 
diagnosis.

In this case, the appellant has not established a permanent 
worsening of his pre-existing hypertension during his period 
of ACDUTRA.  It is recognized that the appellant was 
apparently taking medication for blood pressure during his 
period of ACDUTRA as reflected on the separation examination; 
however, it is significant that there are no medical records 
documenting any treatment or examination concerning blood 
pressure during ACDUTRA, nor has the appellant claimed any 
such treatment.  In fact, his current allegation that he did 
not receive medication in service would only serve to 
buttress the finding that his hypertension was not aggravated 
during his period of ACDUTRA.  It is clear from the record 
that he did receive treatment for hypertension with Serpasil 
prior to his entrance into active service, and that the 
discharge examination found his hypertension well controlled.  
In sum, there is no medical evidence that the preexisting 
hypertension increased in severity during service.  Contrary 
to the argument by attorney's counsel, the June 1999 VA 
examination assessment of history of hypertension "dating 
back 30 years ago" does not support the claim as it does not 
specifically establish an onset date nor provide any opinion 
as to the relationship to the appellant's period of ACDUTRA.

The Board further notes that only service department records 
can establish if and when a person was serving on active 
duty, active duty for training, or inactive duty training.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service 
department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203 (2005) (limiting the type of evidence accepted to 
verify service dates).  The Board remanded the case to the RO 
in February 1996 directing the RO to contact the National 
Personnel Records Center (NPRC) and Rutgers University to 
establish the appellant's dates of service in the ROTC, to 
include the exact dates of all periods of active duty for 
training.  The RO's attempts to obtain information were 
unsuccessful.  Specifically, neither the NPRC nor Rutgers 
University was able to verify the appellant's dates of 
service in the ROTC or submit treatment records from the ROTC 
program.  Thus, the Board cannot consider the question for 
service connection for any other period other than the period 
of ACDUTRA from October 1957 to March 1958.  The appellant's 
discharge from the National Guard program does not involve a 
period of active service under VA law and regulation.

As the weight of the evidence shows that no increase in 
severity of the underlying preexisting hypertension occurred 
during ACDUTRA or as a result thereof, the preponderance of 
the evidence is against the appellant's claim of service 
connection.  Thus, there is no doubt to be resolved in the 
appellant's favor and the claim must be denied. 38 U.S.C.A. § 
5107.

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

Element (1), above, was satisfied with letters dated December 
2001, June 2003, October 2003 and October 2005, as well as 
the rating decision on appeal, the statement of the case 
(SOC), the supplemental statements of the (SSOC's) and the 
Board's October 2001 and May 2003 remand directives that told 
him what was necessary to substantiate his claim.  In fact, 
the rating decision on appeal, the SOC and the multiple 
SSOC's provided him with specific information as to why his 
claim was being denied, and of the evidence that was lacking.  
The letters cited above satisfied the elements of (2) and (3) 
by notifying the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

The documents cited above identified for the appellant 
evidence and/or information in the appellant's possession 
deemed necessary to substantiate his claims, and he was 
instructed to send the evidence that he had and/or to tell VA 
about any additional information or evidence that he desired 
VA to obtain on his behalf.  The October 2005 letter advised 
him "Please see enclosures entitled, "'What the Evidence 
Must Show' and 'How You Can Help And How VA Can Help You.'  
If there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The December 2005 SSOC supplied the 
appellant with the complete text of 38 C.F.R. § 3.159(b)(1).  
Thus, element (4) has been satisfied.

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the appellant covering all content requirements 
constitutes harmless error in this case.  See, e.g., 
38 C.F.R. § 20.1102 (2005).  The claim was first adjudicated 
prior to the passage of the current statutory and regulatory 
notice and assistance requirements, and the Board's December 
1999 decision was specifically vacated and remanded on the 
basis of providing the appellant notice that complies with 
all 4 elements identified in Pelegrini II.  There is no 
indication that any aspect of the notice compliant language 
that may have been issued post-adjudicatory has prevented the 
appellant from providing evidence necessary to substantiate 
his claim and/or affected the essential fairness of the 
adjudication of the claims.  Rather, the appellant has been 
represented by counsel who has specific knowledge of the 
notice content requirements, and the available information 
and evidence pertinent to the claim on appeal.

Any further notice to the appellant would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained all known and available service medical records, and 
received negative replies from the NPRC, the New Jersey State 
Adjutant General and Rutgers University ROTC regarding the 
existence of any additional records.  All available post-
service treatment records identified by the appellant as 
relevant to his claims on appeal have been obtained with the 
exception of records from Dr. Samuel Miller and the New 
Jersey Board of Medical Examiners.  The appellant has been 
notified that repeated attempts to obtain such evidence have 
been unsuccessful, and he holds the ultimate burden to obtain 
such records.  He indicates that records from Dr. Miller are 
not relevant.  There are no outstanding requests to obtain 
any other evidence and/or information for which the appellant 
has identified and authorized VA to obtain on his behalf.  

VA has obtained medical opinion to clarify the appellant's 
current diagnosis.  Absent any competent evidence of 
aggravation during his period of ACDUTRA, VA has no duty to 
obtain medical opinion in this case.  See generally Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claim.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


